Bookes, J.:
We do not understand that the claim of the relator includes any illegal or improper charge. The items of which it is composed are such as the law authorizes, and the bill was duly verified. The question is, by what public body should it be audited and allowed, and how may payment be enforced ? Are the items subjects of town or county charges ? In so far as the claim of the relator is made up of legal fees and just matters of account “for criminal proceedings,” the case would seem to be covered, to a very considerable extent, if not entirely, by the act of 1845,. amended in 1847. That act was enacted, in part, to compel the several towns and cities to pay the expenses incurred in cases where the offenses were committed therein respectively, and is as follows: “All fees and accounts of magistrates and other officers, for criminal proceedings * * * shall be paid by the several towns or cities wherein the offense shall have been committed, and all accounts rendered for such proceedings shall state where such offense was committed, and the board of supervisors shall assess such fees and accounts upon the several towns or cities designated by such accounts.”
The exceptions to this general expression, contained in this act, need not be here noticed, inasmuch as none of the items of charge in the relator’s bill come within them. Now, it will be seen, on examination of the relator’s account, that the charges are principally for fees and accounts incurred in criminal proceedings within *277the plain intent of that statute. The language employed should'be accepted in its more liberal and extended signification, with a view to carry out the manifest purpose which the legislature had in view, to wit: to charge upon towns and cities respectively the expenses incurred therein, in proceedings to enforce laws relating to criminal or quasi criminal matters. So, “ criminal proceedings ” were evidently here intended to embrace all necessary and legal actions by magistrates and ministerial officers, having in view the punishment of public offenders and violators of public rights and duties as distinguished from civil injuries. In the popular mind such persons are criminals, and proceedings against them on behalf of the people with a view to their punishment are deemed “ criminal proceedings.” Perhaps some few of the items of chai-ge in the relator’s bill may not fall strictly within the letter of the law, giving the terms “ crime” and “criminal” their strictest legal definition, •but all of them were incurred in other than civil proceedings, and were proper subjects of compensation, as they were necessarily incurred by the relator in the line of his official duties. We fully agree with the learned judge in his remarks at Special Term, that there is no justice in saying that the relator should not be paid for services which, as a public officer, he was bound to perform, and that under the general power given to auditors, a board of audit might allow a reasonable compensation for such services, and that a sound discretion might indicate as a just allowance in such cases, what was fixed by statute for similar services in other instances. These remarks have application to but few of the items, for most of them pertain unmistakably to criminal proceedings, and all are believed to fall within the provision of the act above cited. So it would seem that the items of charge in the relator’s bill were proper subjects of audit under the act of 1815, amended in 1847; and if so, then according to that act the bill was legally assessable upon the city of Hudson. The act declares that the fees and accounts, as therein specified, shall be paid by, and assessed upon the several towns or cities wherein the offense shall have been committed. But the bill for such fees and accounts was first to be audited and allowed; and the question now arises, on whom did this duty devolve? If sound in the conclusion above reached, the relator’s claim was against the city of Hud*278son. When audited it would be a charge upon that city, which by its charter was to be regarded and treated as one of the towns of Columbia county. Now, on what officers or public body did the law impose this duty, that is, the duty of auditing bills against the city, regarded for this purpose as one of the towns of Columbia county % The general statutes of the State provide for a board of town auditors “ for the purpose of auditing and allowing the accounts of all charges and claims payable by their respecti/oe towns.'” (1 R. S. [6th ed.], 845, § 65.) The board is required to meet annually for the purpose of auditing and allowing such accounts (Id., § 66), and to certify duplicates of the audited bills, one to be delivered to the supervisor of the town, to be by him laid before the board of supervisors, of his county at their annual meeting (Id., § 67); and that board is required to cause the sum so audited, allowed and certified “ to be levied and raised upon said town ” (Id., § 68), and the supervisors have no discretion but to direct tfie amount to be so levied and raised. (The People v. Supervisors of Queens, 1 Hill, 195-199.) By the city charter (§ 97), the common council of the city of Hudson is made the board of auditors “ to examine the accounts of officers of the city, with the same powers, and shall proceed in the same way, as is prescribed by law for the board of town auditors in townsand further it is provided that “ it shall not be lawful for the board of supervisors of the county of Columbia to audit or allow any account chargeable to said city.” Here then was created a board of audit for the city, with the same powers, and it was to proceed in the same way, as prescribed by law for the board of town auditors in towns. Thus this board superseded and took the place of a town board as to all accounts against the city, and hence it devolved on it to audit the relator’s account, which, as we have seen, constituted a claim against the city. This would follow from the provision of the charter, which vested the common council, as a board of audit, with the same powers and duties devolving uy law upon the board of town auditors, to wit, the auditing and allowing “ the accounts of all charges and claims payable by their respective towns.” It is suggested that section 97 of the charter above alluded to confers the right of audit upon the common council, only as to *279((the accoimts of officers of the cityf and that the sheriff is not such officer. But waiving what might perhaps be urged, that in giving fair and just effect to the intent of the legislature, the sheriff, as regards these matters of town (or city) charges, should be deemed to be an officer of the city, it is manifest that the city board of auditors were vested with the full powers of town auditors in their respective towns. This board was to examine the accounts of officers of the city, some of whom would be other than those of towns, with the same powers, etc., prescribed by law for town auditors: that is, that the common council, as a board of auditors, should have the power to examine the accounts of officers of the city, and should exercise the same powers “prescribed by law for the boa/rd of town auditors in towns’’ This construction and interpretation of the law seems reasonable, in view of its manifest purpose and of the several sections relating to the subject. The claim should be audited and allowed before the amount should be levied and assessed. The right to audit or allow it was taken from the board of supervisors by explicit enactment. There was no other body than the city board of auditors having authority to examine and allow it, and it is believed that such board has the requisite authority under the city charter, which, by fair intendment, if not in express terms, vests the common council, as a board of auditors, with the same powers prescribed by law for the board of town auditors in towns. If so, then it devolves upon such board to audit and allow “ the accounts of all charges and claims payable'1'’ by the city. (Sec. 65, supra.) It is suggested that such construction will necessitate the making out of bills by the sheriff, against the county and the various towns as well. But there is neither difficulty or hardship in this, inasmuch as that officer has the data at hand to answer this requirement.
If the conclusions above reached be sound, the order of the Special Term granting the writ of mandamus against the board of supervisors was improperly granted. The relator’s claim had not been audited and certified to that body as required by law. That body had no right or authority to audit or allow the claim ; nor had it right or authority to levy and raise the amount, until it was legally audited and allowed.
The order appealed from must be reversed, and the motion for *280the writ denied; but the questions considered being of a public character, new and somewhat intricate, there should be no costs allowed to either party.
The order appealed from reversed, and the motion for a mandamus denied, without costs.
Learned, P. J., and Boardhan, J., concurred.
Order reversed and motion for mandamus denied.